               Case 3:18-cv-02615-AGT Document 200 Filed 03/04/21 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA


COURT TRIAL MINUTE ORDER

Case No. 18‐cv‐02615‐AGT            Case Name: Botta v. Pricewaterhouse Coopers LLP, et al.

Date: Thursday, March 4, 2021              Time: 8:31 AM – 9:51 PM



The Honorable Alex G. Tse

Clerk: Stephen Ybarra                      Court Reporter(s): Debra Pas / Jo Ann Bryce

COUNSEL FOR PLTF:                          COUNSEL FOR DEFT:

Alex Cabeceiras and Ingrid Evans           Moez Kaba

Trial Began: February 22, 2021             Further Trial: March 8, 2021

Trial Motions Heard:                                      Disposition

1.

2.

3.

Other Notes:

Defendant conducts cross examination of Jason Flemmons; and redirect and re-cross are conducted as well.
Court adjourned until 3/8/21 at 8:30 AM.
